Citation Nr: 0307466	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  90-50 866	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a former spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1950 to July 
1954, March 1958 to December 1967, and from January 1968 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating decision from the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  The issue on appeal returns following remand by 
the Board in March 2000.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran completed high school; he has had no other 
education or training.  

3.  The veteran has work experience as a foreman and last 
worked in February 1983.

4.  The veteran's only service-connected disability is a 
hiatal hernia with esophageal reflux, post-operative with 
chronic diarrhea and dumping syndrome, evaluated as 
60 percent disabling.

5.  The service-connected disability does not preclude the 
veteran from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and industrial background.




CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that in a statement of the case and in 
supplements thereto, the veteran has been advised of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determination.  
Specifically, the veteran has been informed of the need to 
submit evidence demonstrating that he is rendered 
unemployable by reason of service-connected disability.  In a 
letter dated in March 2000, the RO requested the veteran to 
identify treatment for his service-connected disability since 
March 1999.  The RO referred the veteran to the previously 
issued statement of the case and supplemental statements of 
the case for the evidence already considered by the RO.  The 
RO further informed the veteran of the need to complete a 
release in order for VA to obtain any relevant non-VA 
records.  The RO also requested the veteran to provided 
updated educational and occupational information.  The RO 
then notified the veteran of the time limit in which to 
submit such evidence and further provided him with contact 
information in the event he had any questions relevant to his 
appeal.  In the supplemental statement of the case issued in 
January 2003, the veteran was advised of the enactment of the 
VCAA and its implementing regulations, pertinent parts of 
which were included in that document.  Therefore, the Board 
is satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contains the 
veteran's service medical records, records relevant to post-
service employment and post-service VA medical treatment, 
records from the Social Security Administration (SSA), and 
the reports of appropriate VA examinations of the veteran's 
service-connected disability.  Although the veteran has 
raised a question as to whether all available VA records 
dated up to December 2002 have been obtained, from a review 
of the records now associated with the claims file, it 
appears that VA has appropriately requested outpatient and 
clinical records through the database system up to December 
2002.  The veteran has not identified that any particular 
finding or entry is missing from the records currently 
available.  Neither the veteran nor his representative has 
identified any other evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Legal Criteria

A total rating compensation rating based on unemployability 
may be granted if the service-connected disability or 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  If there is only one such disability, it 
must be rated at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
rated at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent.  
38 C.F.R. § 4.16(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

In a rating decision dated in August 1973, the RO granted 
service connection for a hiatal hernia with esophageal reflux 
and assigned a 10 percent rating from February 13, 1973.  

VA outpatient records dated in January 1983 note the veteran 
to have severe reflux esophagitis requiring maximum medical 
treatment.  An April 1983 VA outpatient record notes that the 
veteran's gastrointestinal symptoms were then well-controlled 
on medications.

In May 1983, the veteran requested that the severity of his 
hiatal hernia be re-evaluated as he could no longer work.  He 
indicated an inability to bend over or lift due to a sharp 
pain in his chest.  VA outpatient records dated in June 1983 
note treatment of the veteran for alcoholism and include note 
that he had been unemployed since March of 1983.  In a June 
1983 income and employment statement, the veteran reported 
that he had worked as a foreman from 1981 until March 1983 
when he stopped due to chest pain.

The veteran reported for a VA examination in August 1983.  
The VA examiner noted a history of hiatal hernia with reflux 
as well as a history of alcohol abuse.  Gastroenterologic 
examination noted the veteran to have a history of moderate 
reflux, as noted in progress notes dated earlier in 1983.  
The VA examiner noted that the veteran had been under good 
control with medical management but had not been fully 
compliant; the examiner cited to the veteran's continued use 
of alcohol.  

VA outpatient records dated from July 1984 to July 1985 
document the veteran's continued complaints of sharp chest 
pain.  The veteran reported new onset of reflux when his 
medications ran out; once refilled his symptoms were 
relieved.  

In a rating decision dated in October 1985, the RO increased 
the rating assigned to hiatal hernia to 60 percent, effective 
May 1, 1985.

The veteran was hospitalized at a VA facility from October to 
November 1985 for an episode of gastrointestinal blood loss 
secondary to a hiatal hernia causing iron deficiency anemia.  

In March 1986, the veteran presented for a VA examination.  
He complained of anemia, difficulty swallowing food, burning 
pain in his chest, and episodes of vomiting.  He weighed 174 
pounds at that time.  The examiner noted evidence of a large 
hiatus hernia.  Current blood tests ruled out anemia.  

In a claims form received in July 1986, the veteran reported 
being unemployable due to his hiatal hernia.  He listed work 
as a foreman from March 1972 to October 1978 and from August 
1979 to February 1983.  He estimated having lost over 200 
days due to illness in his most recent job and indicated he 
had been unable to obtain work thereafter.  He reported 
having completed high school without other training or 
education.

In August 1986, the veteran underwent 
esophagogastroduodenoscopy and Nissen fundoplication.  It was 
noted that the veteran had ceased to use alcohol and 
cigarettes.  Blood testing was normal.  At discharge from VA 
hospitalization the veteran was tolerating a regular diet and 
doing well.  

Private records dated in February 1985 and March 1987 note 
that the veteran was in an industrial accident in September 
1982, with resulting lumbar spine disability.  Workers 
Compensation documents show that the veteran slipped and fell 
on his back while cleaning a cook tank.  His activities of 
daily living and also activities such as lifting were noted 
to be restricted subsequent to such injury.  

VA outpatient records dated in March and April 1987 reflect 
the veteran's complaints of increased gas, abdominal cramps 
and episodes of diarrhea throughout the day, reported to have 
started since his VA surgery in 1986.  

In April 1987, the veteran contacted VA and stated that since 
his surgery he had experienced severe chronic diarrhea 
rendering him unable to hold employment due to the frequent 
need to use the rest room and the inability to travel.  In a 
statement received in June 1987, the veteran reported having 
bowel movements eight to 10 times per day, along with chronic 
pain interfering with his sleep.  He indicated he would fall 
asleep at work due to being over tired.  In a statement 
received in July 1988, the veteran detailed that he was 
having continued problems and reported that he had had 129 
bowel movements in January, 156 in June, etc.  He also 
indicated that he had to make numerous trips to the rest room 
for painful gas and to ensure the prevention of accidents.  
He submitted records completed by potential employers, all of 
whom indicated they would not hire him due to his diarrhea 
and/or his back complaints.  One employer specified that the 
nearest restroom was too far to provide for a reasonable work 
environment; another indicated that the job required heavy 
lifting and travel within a 40-mile radius.  

VA outpatient records dated in 1988 reflect that the veteran 
was having pancreatic problems and was using a TENS unit to 
treat continued back pain.  A July 1988 entry notes a 
diagnosis of peripheral neuropathy.  Also in July 1988 the 
veteran complained of waking up with heartburn and episodes 
of vomiting, as well as experiencing diarrhea and a gassy 
stomach during the day.  A VA outpatient record dated in 
August 1988 reflects the veteran's complaint of having up to 
six episodes of diarrhea per day, as well as bloating, gas 
and cramping.  His weight was stated to be stable.  

In November 1988, the veteran appeared for a VA examination.  
He complained of multiple physical problems, to include knee 
pain, back pain, rib pain, poor memory, poor coordination, a 
ringing in his ears, fatigue, pain in the chest and chronic 
diarrhea.  The examiner cited to the veteran's constant use 
of a TENS unit to avoid back pain and spasm and noted that 
such symptoms limited the veteran's ambulation.  The examiner 
noted no evidence of anemia and questioned the etiology of 
diarrhea, to include whether the veteran was in fact 
experiencing such.

In January 1989, the veteran was denied entitlement to VA 
vocational rehabilitation training.  

In a rating decision dated in May 1989, the RO decreased the 
rating assigned for a hiatal hernia to 30 percent, effective 
August 1, 1989.

VA outpatient records dated in November 1989 reflect medical 
following of the veteran for alcoholic peripheral neuropathy.  
An April 1990 record notes the veteran's continued complaints 
of diarrhea.  The veteran reported that he generally felt 
well.  In May 1990 the veteran was being followed for 
psychological complaints.  

In May 1990, the veteran submitted into the record detailed 
documentation concerning the nature and frequency of his 
bowel needs for the 1987 to 1990 years.  Such reflect an 
average of four to six episodes of diarrhea/bowel movements 
per day.

A VA outpatient record dated in July 1990 notes the veteran's 
continued complaints of gastrointestinal problems.  
Examination revealed no hiatal hernia symptoms.  The 
veteran's chronic diarrhea was described as stable, with five 
daily episodes of loose stools, improved on medications.

The veteran appeared for a VA examination in July 1990.  The 
examiner noted problems to include lumbar spine arthritis and 
chondromalacia of the right knee.  Relevant to the digestive 
system, the veteran reported seven-to-eight episodes of 
diarrhea per day.  He denied weight loss and reported that 
his diarrhea had decreased with the use of medications.  The 
examiner also noted the veteran's knee problems, as well as 
right ear hearing loss and arthritis in the spine.  

The veteran testified at a personal hearing in September 
1990.  He indicated he had been turned down for employment on 
many occasions due to his need to use the rest room so 
frequently.  He also testified as to having a pinched nerve 
in his back and right knee pain.  The veteran related having 
reflux once per week.  He also indicated he had tested as 
being slightly anemic.  

In a rating decision dated in February 1992, the RO 
effectuated a Board decision to recognize chronic diarrhea as 
attributable to the veteran's service-connected disability 
and assigned a 60 percent rating to that disability, 
effective November 1, 1986.  

In July 1992, the veteran presented for a VA examination.  He 
complained of, in part, an unstable blood count, chronic 
diarrhea averaging 135 bowel movements per month, and a 
burning sensation due to reflux.  The veteran related having 
had four bowel movements the day of the examination.  The VA 
examiner noted the veteran was well nourished and in no acute 
distress, weighing 186 pounds.  His abdomen was soft and 
nontender.  Also noted was a pinched nerve on the right at 
L3.  The veteran described back injuries in the 1960s, and 
complained of spasm and back pain with activities.  The 
veteran also reported a history of knee problems interfering 
with ambulation and stair climbing.  

In a rating decision dated in March 1993, the RO reduced the 
rating assigned to the service-connected disability to 30 
percent, effective June 1, 1993.

The veteran appeared for a VA examination in September 1993.  
He complained of burning, coughing, dyspepsia, and difficulty 
swallowing.  Also noted were chronic diarrhea and a history 
of anemia.  The veteran reported the use of Maalox and head 
elevation at night.  He described increased symptoms in the 
evening.  He reported 95 to 120 bowel movements per month.  
He was described as well nourished and in no acute distress, 
weighing 179 pounds.  His abdomen was soft and nontender; 
abdominal examination was stated to be completely 
unremarkable.  There was no clinical evidence of anemia.  The 
examiner noted that the veteran described being in pain at 
the time of the examination.  

In November 1993, the veteran testified at a personal 
hearing.  He indicated that his bowel problems sometimes 
prevented him from leaving the house and reported taking 
medications to control his symptoms.  The veteran indicated 
that he left his last employment on a voluntary lay-off, at a 
time when he could no longer work due to pain caused by his 
hiatal hernia and his back.  He indicated the need to make up 
to 120 trips to the rest room per month.  He cited to 
unstable blood counts.  He indicated that no physician had 
told him he was unemployable due to his bowel problems.  The 
veteran also complained of chest pain and burning, to include 
at night.  The veteran identified a weight gain as compared 
to a year prior, but indicated that the year before he had 
lost a lot of weight.  He described some minor soilage.  He 
denied real swallowing problems, just some esophageal pain 
and occasional vomiting.  

In a lay statement dated in March 1995, P.J. reported 
knowledge of the veteran's chest pain, heartburn and chronic 
diarrhea, to include that such symptoms caused the veteran to 
lose sleep many nights.  P.J. also noted back problems 
causing muscle spasm; right knee pain; and sinus problems.  
P.J. noted that the veteran ate high calorie foods to 
maintain his weight, as recommended by his physician.  

A report of private hospitalization reveals the veteran was 
admitted to the emergency room in February 1997 after an 
episode of vomiting.  An abdominal series showed loops of 
air.  The impression was small bowel obstruction.  The 
veteran was treated with a nasogastric tube and released in 
stable condition the next day.  

A May 1997 biopsy revealed changes consistent with Barrett's 
epithelium; recommendations included weight loss and dietary 
restrictions.  Records include note of leucopenia and mild 
thrombocytopenia.  

In a statement received in July 1997, the veteran argued that 
his bowel frequency had increased to 120 to 142 per month.  

The claims file contains a clinical summary from Park Medical 
Center, dated in August 1997.  Such reflects the veteran's 
complaint of 95 to 125 bowel movements per month, with 
associated gassy abdominal discomfort.  The physician noted 
the veteran's appetite and weight had been relatively stable 
and that the veteran's intermittent retrosternal burning was 
relieved with Prevacid.  A handwritten addendum references 
review of the veteran's claims file and sets out the 
conclusion that the veteran no longer had a hiatus hernia, 
but that there was evidence of reflux.  The physician also 
noted that the etiology of the veteran's diarrhea was 
inconclusive but more likely than not a direct result of 
surgery.  

The record contains a decision from the Social Security 
Administration (SSA) dated in July 1998.  The decision 
references consideration of evidence to include VA medical 
records dated from 1979 to 1995.  The background portion of 
the decision identifies that the veteran was born in August 
1930, completed a high school education and had work 
experience as a packing and shipping foreman.  It was noted 
that the veteran last worked on February 7, 1983, and that, 
per the veteran's testimony, he had been laid off from his 
job due to his back disability.  The SSA report notes the 
veteran's allegation of disability due to back pain, knee 
pain, sleep apnea, seizures, fatigue, a hiatal hernia, 
esophageal reflux and chronic diarrhea.  Relevant to the 
hiatal hernia with reflux and diarrhea, the SSA report notes 
that the veteran had not received treatment and that medical 
evidence described such as then stable.  The veteran himself 
reported control of his hiatal hernia with over-the-counter 
medications.  He testified that in 1988 he required five to 
six trips to the bathroom and indicated that currently his 
trips were from two to nine times daily.  Also noted was that 
the veteran had been hospitalized in February 1997 for a 
bowel obstruction.  

The SSA report notes that although medical evidence 
established one or more severe impairments, the record did 
not show any impairment or combination of impairments meeting 
the level of severity required, as determined by the medical 
expert.  It was specifically noted that the medical evidence 
revealed that seizures did not occur as frequently as 
reported, and that the veteran had not had treatment for his 
back since 1979 and had worked since that time.  Also noted 
was the fact that the veteran had not been treated by a 
physician for complaints of chronic diarrhea.  It was 
concluded that the veteran's allegations as to intensity, 
persistence, and functionally limiting effects of the 
symptoms were not substantiated by the objective medical or 
other evidence of record.  The determination was that the 
veteran retained the residual functional capacity to perform 
work at a sedentary to light exertional level prior to August 
24, 1985, and that subsequent to August 25, 1985, the veteran 
was additionally limited to work not requiring exposure to 
unprotected heights and ensuring convenient access to rest 
room facilities.  

The SSA report also notes a treating physician's report 
indicating that the veteran had been unemployable for at 
least eight years due to esophageal pain.  SSA noted, 
however, that the record showed the veteran was employed on a 
full-time basis for almost five years during that same time 
period.  The SSA concluded that the veteran was not able to 
return to past relevant work as a packing and shipping 
foreman, due to restrictions on lifting.  Also noted was that 
the veteran was a person of "advanced age" as defined for 
SSA purposes, but that he had transferable skills falling 
into the definition of semi-skilled work and was thus able to 
perform sedentary to light work.  The SSA further noted that 
since August 1985, the veteran had developed additional 
nonexertional limitations due to a seizure disorder and 
chronic diarrheas, and that he was disabled as a result of 
his combined disabilities from that time.  The SSA determined 
that considering the veteran's additional nonexertional 
limitations within the framework of the above-cited rules, 
the veteran was unable to make the vocational adjustment to 
work existing in significant numbers in the national economy.

A VA examination addendum dated in February 1999 references 
review of the claims file.  The examiner noted the veteran's 
primary symptom to be diarrhea, averaging three to four 
movements per day, with minimal reflux symptoms.  The 
examiner opined that it was not anticipated that such degree 
of gastrointestinal symptomatology would preclude employment.  
The examiner specifically noted no evidence of anemia or 
weight loss.  

A VA outpatient note dated in April 1999 notes the veteran to 
have Barrett's esophagus, probably with recurrence of reflux 
sufficient to cause postprandial aspiration.  The record 
notes a decades-long history of thrombocytopenia and 
neutropenia.  In June 1999, the veteran reported he was doing 
well, without complaints.

In a statement received in June 1999, the veteran argued that 
his hiatal hernia was not well-controlled, and that instead 
he experienced esophageal reflux, chronic diarrhea, bloating, 
abdominal pain, cramps, rectal pain, night sweats and 
regurgitation.  He also indicated that he maintained his 
weight only due to following a diet high in calories.  The 
veteran asserted that he had an average of 95 to 110 bowel 
movements per month, with other visits to the restroom due to 
a feeling of gas.  The veteran reported he had been denied 
entitlement to vocational rehabilitation by VA and by the 
SSA, but that he had been awarded pension benefits back to 
1985 and that no employer would hire him due to his 
disabilities.  

In a rating decision dated in March 2000, the RO effectuated 
the Board's March 2000 decision and restored the veteran's 
entitlement to a 60 percent rating for a hiatal hernia with 
esophageal reflux, post-operative, with chronic diarrhea and 
dumping syndrome, effective June 1, 1993.  

In a VA Form 21-8940 completed in April 2000, the veteran 
reported a history of working as a foreman from 1972 until 
February 1983.  He identified his hiatal hernia with diarrhea 
as the reason he became too disabled to work.

In a statement dated in May 2001, a VA physician reported 
that the veteran was being treated for chronic diarrhea that 
at times interfered with his activities of daily living, to 
include the performance of work-related activities.

In a June 2001 VA outpatient record, the veteran was noted to 
complain of chronic diarrhea.  In August 2001, the veteran 
was noted to be in good general health.  He complained of 
three-plus bowel movements per day, describing such as soft-
to-watery.  He was noted to have essentially no nocturnal 
diarrhea and no incontinence, bleeding or abdominal pain.  

In a statement received in February 2003, the veteran again 
set out a history of symptoms experienced due to his hiatal 
hernia and diarrhea.  He indicated such symptoms interfered 
with his daily life such that he was unable to work.  He 
again emphasized the need for frequent bathroom trips, as 
well as the pain and discomfort he experiences on a daily 
basis.  He stated that he had been denied training by VA due 
to the extent of his disabilities, emphasized the 
interference with his sleep due to his symptoms, and 
expressed a lack of understanding as to how he could meet the 
percentage criteria and yet still be ineligible for TDIU.  





Analysis

The veteran is seeking a TDIU, arguing that service-connected 
disability prevents him from obtaining and maintaining 
employment.  The veteran's only service-connected disability 
is his hiatal hernia.  The Board first notes the nature and 
frequency of the veteran's service-connected symptomatology.  
The record reflects that he has complained of chest pain due 
to reflux with lifting, heavy exertional activity, or when in 
a sleeping position.  The record further reflects the 
veteran's account of having to use the bathroom facilities 
from between three-to-four and up to five-to-six times per 
day since VA surgery for his service-connected disability.  
The veteran has also complained of interim abdominal pain, 
bloating and cramping, and has indicated that his 
gastrointestinal symptoms have interfered with his ability to 
obtain a full night's sleep.  He himself has indicated that 
the severity of such symptoms has remained constant since 
approximately 1986.  In recognition of such symptomatology, 
and its impact on his ability to function in daily activities 
and in the workplace, the veteran is in receipt of a 60 
percent rating.  The veteran thus satisfies the minimum 
percentage requirements for individual unemployability 
benefits under 38 C.F.R. § 4.16(a).  

The competent and probative medical evidence of record 
reflects that the veteran experienced reflux pain in the 
early 1980s, treated to good effect with medication, with 
periods of exacerbation, to include that attributed to the 
veteran's alcohol use.  The veteran was, despite the need for 
medical intervention and good dietary habits, etc., able to 
work during this time period.

As set out above, the veteran has reported that he has not 
been employed since 1983.  He has testified that no employer 
will hire him due to his service-connected disability.  The 
only direct employment evidence in support of such contention 
are poll responses from two employers who indicated either 
that travel was required or otherwise that a bathroom was not 
conveniently located, factors inconsistent with the 
parameters defined by the veteran as to the frequent need for 
a restroom.  Such employment responses thus show only that 
the veteran is restricted from employment where bathroom 
facilities are unavailable, not that he is unable to work.  
Also, the Board notes that the record, to include the 
veteran's own statements, clearly point to a back injury 
coincident with his post-service employment, resulting in 
limitations in ambulation and lifting such as to prevent 
continuing work as a foreman.  The employment poll 
information submitted by the veteran reflects recognition by 
potential employers that the veteran's back problems would 
limit his ability to work in heavy exertional jobs.

The Board next recognizes that the SSA granted the veteran 
disability benefits.  The Board is not free to disregard such 
evidence, but is also not bound by the determination made by 
SSA.  See Brown (Clem) v. Derwinski, 2 Vet. App. 444, 448 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
In this regard the Board notes that the SSA considered the 
veteran's age and nonservice-connected disabilities in 
addition to his service-connected disability.  The Board must 
emphasize the fact that the veteran is clearly shown to have 
multiple other disabilities, to include low back strain, 
tinnitus, pancreatic insufficiency, right knee pain, and 
sleep apnea.  Such are documented to result in manifestations 
affecting the veteran's ability to engage in exertional 
activities or to otherwise function normally.  The SSA 
determination itself noted that the veteran had left his last 
known employment in 1983 due to back disability and the 
claims file contains medical and workman's compensation 
evidence of incurrence of a back injury on the job.  Other 
statements in the claims file, to include from the veteran 
himself, indicate that his back was the reason he left his 
last job as a foreman, and not simply the chest pain he 
experienced due to reflux.  The Board here notes that the 
veteran was not experiencing chronic diarrhea at the time of 
his last known employment, and that the medical evidence then 
of record shows his hiatal hernia to have been stable, with 
only some reflux pain treated to good effect with 
medications.  The Board further emphasizes that SSA 
specifically noted that the veteran was capable of sedentary 
to light work despite his back and other orthopedic 
disabilities.  The SSA also considered non-exertional 
limitations due to both a seizure disorder and chronic 
diarrhea, but awarded benefits not based on any one 
disability or combination thereof, but rather based on 
consideration of the veteran's age (over 55), and his lack of 
ability to make a vocational adjustment allowing for his 
multiple jobs and still be consistent with suitable jobs in 
the economy.  As such, the Board finds the SSA decision does 
not support a finding that the veteran is unemployable solely 
due to his service-connected disability.

The record otherwise contains evidence speaking to the impact 
of the veteran's service-connected disability on his ability 
to work.  A February 1999 VA examination opinion specifically 
sets out that the degree of gastrointestinal symptomatology 
manifested by the veteran would not preclude employment.  
That examiner considered both the veteran's complaints of 
reflux symptoms and chronic diarrhea requiring up to four 
trips to bathroom facilities daily, yet did not find the 
veteran unemployable.  Further, in May 2001, a VA examiner, 
with consideration of the veteran's complaints of even more 
frequent trips to the bathroom, stated only that the 
veteran's chronic diarrhea interfered with activities of 
daily living to include work-related activities.  Such is 
consistent with the other medical evidence of record and the 
veteran's own testimony.  Significantly, however, the May 
2001 VA physician did not conclude that the veteran's 
service-connected disability resulted in bathroom 
requirements or other limitations so severe as to prevent him 
from employment.  Nor is there other competent medical 
evidence of record concluding that the veteran's service-
connected disability, without regard to age or nonservice-
connected medical problems, prevents employment.

The Board also notes that records of VA medical treatment and 
assessment both prior and subsequent to the May 2001 
statement consistently note the veteran to appear to be in 
good general health, to be well-nourished and to be in no 
acute distress.  Despite the veteran's complaints, medical 
evaluations have ruled out anemia or malnutrition.  The 
veteran has countered that he eats fatty foods to avoid 
weight loss.  Of note is that certain medical records 
recommend that the veteran lose weight, not gain weight.  
Medical records have noted no other constitutional 
symptomatology associated with the veteran's service-
connected disability that would affect his employment.  
Moreover, the Board notes that the veteran estimates the 
requisite number of trips to the bathroom daily to be six or 
seven times, and that such is spread out over the course of 
an entire day.  Such limitation does not appear inconsistent 
with employment where no travel is required, or where 
facilities are readily available.  Finally, in the course of 
this appeal the veteran has also asserted that his multiple 
other medical problems may be due to his service-connected 
disability.  VA has denied claims of entitlement to service 
connection for additional disabilities, however, and no such 
claims are currently before the Board.  

In each case the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  
In this case, the evidence includes medical opinions that the 
veteran's service-connected disability does not render him 
unemployable as well as medical evidence demonstrating the 
multiple restrictions due to nonservice-connected 
disabilities, to include a back disability suggested to have 
precipitated the termination of the veteran's last known 
employment.  Thus, and for the reasons and bases stated 
above, the Board finds that the preponderance of the evidence 
in this case is against the veteran's claim for a TDIU.  


ORDER

Entitlement to a TDIU is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

